Citation Nr: 0532570	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-41 065	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.

2.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
November 1989 and from October 1991 to February 1992.  The 
veteran had additional service in the U. S. Marine Corps 
Reserve, Oklahoma Air National Guard, and the New Hampshire 
Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in May 2005.

The Board notes that the veteran had perfected an appeal of 
another issue involving entitlement to service connection for 
hypertension.  The veteran submitted a written withdrawal of 
the appeal concerning this issue at his May 2005 hearing.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2005).  Withdrawal may be made by the veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2005).  The 
veteran has properly withdrawn his appeal in regard to the 
issue of service connection for hypertension.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was denied service connection for a low back 
disorder by way of a rating decision dated in July 1994.  
Notice was provided that same month.  The veteran did not 
perfect an appeal and the decision became final.

2.  The evidence received since the July 1994 rating 
decision is new, and it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for a low back disorder.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a low back disorder 
has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as "full-time duty in the 
Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2005).  
The term inactive duty training is defined, in part, as duty, 
other than full-time duty, under sections 316, 502, 503, 504, 
or 505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(d) (2005).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran originally submitted a claim for entitlement to 
service connection for a low back disorder in December 1993.  
His claim was denied by way of a rating decision dated in 
July 1994.  Notice of the rating action was provided that 
same month.  He did not appeal and the decision became final.  
See 38 C.F.R. §§ 20.302, 20.1103 (2005).  This was the last 
final denial on any basis.  As a result, service connection 
for a low back disorder may now be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 1994 RO 
decision consisted of the veteran's service medical records 
(SMRs) for the period from April 1982 to February 1992, which 
related to the veteran's service in the U. S. Marine Corps 
and Marine Corps Reserve, evidence of the veteran's 
enlistment in the Oklahoma Air National Guard (OANG) in June 
1993, Line of Duty Determination, National Guard Bureau (NGB) 
Form 348, with statement from the veteran, dated July 21, 
1993 [sic], AF Form 422, Physical Profile Serial Report, 
dated September 21, 1993, Line of Duty Determination, NGB 
Form 348, dated September 27, 1993, Med Center records dated 
in September 1993, examination report, and prescription for 
physical therapy from R. L. Hendricks, M.D., dated in 
September 1993, statement from Dr. Hendricks, dated in 
December 1993, AF Form 422, dated March 2, 1994, notice that 
the veteran did not report for a VA examination in July 1994.

The veteran's SMRs for his period of service in the Marine 
Corps, to include his reserve service, are negative for any 
evidence of any type of back problem.  The records from the 
OANG show that the veteran was serving on a four day period 
of active duty for training (ADT) from September 20, 1993, to 
September 24, 1993.  He injured his back while lifting boxes 
on September 21, 1993.  He was referred to an outside minor 
emergency clinic for evaluation on September 21, 1993.

The Med Center records show that the veteran was initially 
seen on September 21, 1993, for his back pain.  The veteran 
reported hearing something snap while lifting boxes.  The 
initial diagnosis was acute lumbosacral strain.  The veteran 
was seen again on September 24, 1993, for follow-up.  

The veteran was evaluated by Dr. Hendricks September 27, 
1993.  The veteran gave a history of injuring his back while 
lifting boxes on a truck.  He experienced severe pain and was 
seen in a minor emergency room.  The pain persisted and he 
returned to the emergency room.  He continued to complain of 
low back pain at the time of the examination.  Dr. Hendricks 
said that x-rays showed a bilateral pars defective L5 with a 
grade I spondylolisthesis of L5 on S1.  He said that the 
veteran had a lumbar strain.  In addition, the veteran had 
the spondylolisthesis at L5-S1 that may well be producing a 
portion of his symptoms.  Dr. Hendricks expressed concern 
about a potential radiculopathy due to the loss of the 
achilles reflex.  He was to have a period of physical 
therapy.  Dr. Hendricks said that the veteran remained 
temporarily and totally disabled at the time of the 
examination.

Dr. Hendricks signed a work status form in December 1993 
indicating that the veteran could return to work on December 
2, 1993, with temporary work restrictions.  

According to an SF-600, Chronological Record of Medical Care, 
and an AF Form 422, both dated March 2, 1994, the veteran was 
found to be cleared for world-wide duty.

The veteran was scheduled to have a VA examination in July 
1994.  A notation on the VA examination sheet indicated that 
the veteran had moved to Georgia and wished to be examined 
there.  

The RO denied the veteran's claim in July 1994.  The RO found 
that the claimed condition was not shown on the last 
examination in the absence of a VA examination.  

The veteran submitted a request to reopen his claim for 
service connection for a low back disorder in April 2004.  
Evidence associated with the claims folder since the July 
1994 rating decision includes SMRs for the veteran's service 
in the New Hampshire Air National Guard (NHANG), for the 
period from October 1996 to November 2003 (including records 
from private sources for the period from January 2002 to 
February 2003), treatment records from A. J. O'Brien, M.D., 
for the period from April 1999 to September 2002, records 
from B. R. Cook, M.D./New England Neurological Associates, 
for the period from February 2002 to November 2002, records 
from Therafit for the period from October 2002 to December 
2002, VA examination report dated in March 2004, and 
transcript of a Travel Board hearing in May 2005.

The veteran submitted evidence to show that he served on 
active duty in the U. S. Marine Corps from September 1982 to 
November 1989, and again from October 1991 to February 1992.  
He had service in the Marine Corps Reserve in the period 
between November 1989 and October 1991.  The veteran also 
served in the OANG from June 1993 to June 1996.  He then had 
service in the NHANG from October 1996 to November 2003.

All of the medical evidence, with the exception of several 
duplicate SMRs, is new to the record.  The evidence clearly 
establishes the presence of a current low back disorder.  The 
veteran was first seen for complaints of low back pain by Dr. 
Austin in August 2001.  Private records in the SMRs show that 
the veteran was evaluated by a S. Abbasi, M.D., in January 
2001.  Dr. Abbasi noted that the results of a magnetic 
resonance imaging (MRI) study showed mild disc degenerative 
changes of the L4-L5 with minimal central bulging of disc 
material at that level, and first degree spondylolisthesis 
with degenerative disc disease (DDD) and central and right 
lateral disc herniation at L5-S1.  Additional private records 
in the SMRs show that the veteran underwent posterior lumbar 
interbody fusion in May 2002.  His discharge diagnoses at 
that time were spondylolysis with spondylolisthesis and 
lumbar radiculopathy.

The remainder of the medical records show that the veteran 
continues to have complaints of back pain.  

The veteran was afforded a VA orthopedic examination in March 
2004.  The examiner stated that the veteran had evidence of 
chronic low back pain with continued lumbosacral 
radiculopathies.  He did not express any opinion as to the 
etiology of the veteran's chronic low back pain.

The veteran testified at his Travel Board hearing.  He said 
that his back had continued to hurt since his injury in 
September 1993.  The veteran said that he told his physician 
about his prior back injury and that the physician said that 
the current problem probably generated from the initial 
injury.  (Transcript p. 8).  He said that the physician did 
not put this statement in writing.  

The new evidence is material in that it documents a current 
low back disorder.  The RO denied the veteran's claim on the 
basis of no evidence of a back disorder based on the latest 
examination.  Thus, the new and material evidence relates to 
a previously unestablished fact.  The medical evidence does 
not address a possible etiology of the veteran's current low 
back disorder.  However, the veteran has testified that he 
continued to have manageable back pain since his injury in 
1993 until 2001.  He also testified that his physician told 
him that his current problems were probably related to his 
initial injury.  The Board finds that the evidence raises a 
reasonable possibility of substantiating the claim for 
service connection.  The veteran's claim is reopened.  The 
issue will be remanded to the RO for further development.


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for a low back disorder, 
to this extent, the appeal is granted.


REMAND

As noted, supra, the veteran was afforded a VA orthopedic 
examination in March 2004.  The examiner noted the veteran's 
history of a back injury in September 1993.  He also noted 
the more current problem that culminated in surgery in May 
2002.  The examiner said that the veteran had evidence of 
chronic low back pain with continued lumbosacral 
radiculopathies.  The examiner was not requested to express 
an opinion as to the possible relationship between the 
veteran's current back disorder and his injury in September 
1993.  The examiner needs to be contacted for such an 
opinion, or a new examination should be conducted if it is 
deemed to be required.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The claims folder should be 
returned to the physician who 
performed the orthopedic examination 
of the veteran in March 2004 for an 
opinion as to whether there is at 
least a 50 percent probability or 
greater that the veteran's current 
low back disorder is related to his 
back injury in September 1993.  If 
this physician is no longer 
available, or if this physician 
determines that another examination 
would be helpful, the veteran should 
be scheduled for another orthopedic 
examination.  If another examination 
is required, the examiner should 
identify any and all disorders 
associated with the veteran's lower 
back and offer an opinion as to 
whether there is at least a 
50 percent probability or greater 
that any current lower back disorder 
is related to the veteran's back 
injury in September 1993.  

2.  Thereafter, the RO should re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


